Case 1:18-cv-05066-NG-S.]B Document 20 Filed 03/11/19 Page 1 of 2 Page|D #: 113

PILLINGER MILLER TARALLO, LLP
ATToRNEYs AT LAW

555 Taxter Road, 5th Floor, E|msford, NY 10523 Te|: {914) 703-6300 Fax: (914} 703-6688

17 State Street, 7th F|oor, New York, NY 10004 Te|: (212) 461-6115 Fa>c: (212} 461-6116

126 N. Sa|ina Street, Suite 215, Syracuse, NY 13202 Te|: (315) 471-6165 Fax: (315) 295-2575

75 Livingston Avenue, Rose|and, Nl 07068 Te|: {908) 941-1771 Fax: (908] 941-1785

1880 JFK Blvd., Suite 1803, Philadelph`la, PA 19103 TE|: (215) 789-6235 Fa><: [215) 789-6235

30 Oa|<wood Avenue, Norwa|k, CT 06850 Te|: (203) 836-2307 Fax: (203) 836-2308

1140 Frank|in Avenue, Suite 214, Garden City, NY 11530-1675 Te|: (516) 408-5388 Fax: (516) 408-5389
1500 S. Main P|aza, Suite 325, Walnut Creek, CA 94595 Te|: {925) 934~6102 Fax: Fax: (925) 934-6060

Reply To:

|:i|'_'|l:||:|lj|:|l:f§|

 

Website.' www. gmtlaw§rm.com

March S, 2019

VIA ECF

The Honorable Niria Gershon, U.S. District Judge

U.S. District Court for the Eastern District of New York
225 Cadman Plaza East

Brook_lyn, New Yorl< 11201

Re : Bow and Drape, Inc. v. Truly Commerce, Inc. and Day to
Day Imports, Inc.

Insured : Truly Commerce, Inc.

EDNY lndex : lS-cv-05066 (NJ) (SJB)

PMT File No. : XL-OOSZl/JLB

 

Your Honor:

A. Introduction:

My office represents Defendant Tmly commerce, Inc. (Hereinafter “TC”) in this action. On
March 5, 2019 we received a letter motion from Defendant Day to Day Imports lnc. (Hereinafter
“DTD”) requesting a pre-motion conference to address an anticipated Motion to Dismiss
pursuant to Federal Rule 12(b)(6) and additionally/or in the alternative for a More Definite
Statement pursuant to Federal Rule 12(e). I write to partially oppose that portion of -DTD’s
motion Which seeks to dismiss TC’s cross claims.

TC understands that service of this letter via ECF constitutes timely service of our partial
opposition.

B. Basis of Partial Opposition:

Xls~»l')()i`§.'/l 1328 § f S().docx//J'LB,"A M"i’/amy

Case 1:18-cv-05066-NG-S.]B Document 20 Filed 03/11/19 Page 2 of 2 Page|D #: 114

The Honorable Nina Gershori, U.S. District Judge

U.S. District Court for the Eastern District of New York
Page 2 of 3

March 8, 2019

At the time TC’s Answer and Cross-Claims were interposed, we did not have the opportunity
to obtain the information necessary to make more factually specific allegations against DTD.
Dismissing our cross-claims pursuant to Rule 12(b)(6) is a drastic remedy. Thus, we have no
opposition to that portion of the motion pursuant to Federal Rule 12(e) which seeks a more
definite statement of TC’s cross claims to allow for a responsive pleading

Legal Argument

i. Motion to Dismiss for Failure to State a Claim:

Rule 13(g) allows any party to make a cross claim against a co-party. The rule does not
Specify how the allegations are to be pled. At the time TC’s Answer and Cross-Ciaims were
interposed, we did not have the opportunity to obtain the information necessary to make more
specific allegations against DTD. TC requests the opportunity to amend our cross claims to
provide a more definite statement of each cross claim.

ii. Motion for a More Definite Statement:

Defendant TC has no opposition to plaintiff’s motion pursuant to Rule l2(c) and requests the
opportunity to amend our cross claims to provide a more definite statement of each cross claim.

For the reasons stated above Defendant Truly Commerce, Inc. requests the opportunity to
amend our cross claims to provide a more definite statement of each cross claim against DTD.

Very truly yours,

PILL]NGE MILLER TARALLO, LLP
-`_ F
By < »/

JENNiF‘isR' L. BUDNER

Served on All Parties via ECF

 

_?-; i 1 PYP‘ir,t.,ta-ar;aa
- Mi:at,a:a
- ‘ mata 1 Ia'aaaa-o

Eimsford 0 New York City » Svracuse ¢ New Jersey - Philadelphia ¢ Connecticut v Garden City¢ California
XL~OUB?.l/i231130.€§0€)<!/,|1..8!.¢\1‘\/¥\’/3my
PMT Temp§ate Uptiai'ed 3/4/2019 7:18 PN§

 

